                   Case 19-00139       Doc 11      Filed 06/05/19     Page 1 of 5



                       IN THE UNITED STATES BANKRPTCY COURT
                            FOR THE DISTRICT OF MARYLAND

In re:                                                 *

         Travis William Yeates                         *       Case No.: 18-24126-MMH
                                                               Chapter 7
                       Debtor                          *

*        *     *       *        *      *       *       *

HUHRA HOMES, LLC                                       *

                       Plaintiff                       *       Adv. Proc #19-00139

         v.                                            *

TRAVIS WILLIAM YATES                                   *
and
KRISTIN ANN GOETZ                                      *

                       Defendants                      *

*        *     *       *        *      *       *       *       *       *       *       *       *


                            DEFENDANT KRISTIN ANN GOETZ’S
                           ANSWER AND AFFIRMATIVE DEFENSES

         Defendant Kristin Ann Goetz hereby files her Answer and Affirmative Defenses to

Plaintiff Huhra Homes, LLC’s (“Plaintiff ”) Adversary Complaint and states:

                                            Introduction

         1.    Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 1, as they pertain to Debtor

only and, therefore, leaves Plaintiff to its burden.
                   Case 19-00139        Doc 11     Filed 06/05/19     Page 2 of 5



        2.      Defendant Ms. Goetz admits the first part of the first sentence of Paragraph 2 of

that Adversary Complaint that both herself and Debtor removed Debtor’s name from a First

Financial Federal Credit Union Account because the account was her account and her account

only. Ms. Goetz is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations contained in Paragraph 2, as they pertain to Debtor only and, therefore,

leaves Plaintiff to its burden.

        3.      Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 3, as they pertain to Debtor

only and, therefore, leaves Plaintiff to its burden.

                                   Facts Common to All Counts

        4.      Defendant Ms. Goetz admits the allegations contained in sentence one of Paragraph

4 of the Adversary Complaint. The allegations in the next 2 sentences are legal conclusion to

which no response is required. Ms. Goetz further admits that her and Debtor voluntarily dismissed

their Chapter 13 case on October 4, 2018.

        5.      Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 5, as they pertain to Debtor only

and, therefore, leaves Plaintiff to its burden.

        6.      Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 6, as they pertain to Debtor only

and, therefore, leaves Plaintiff to its burden.

        7.      Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 7, as they pertain to Debtor only

and, therefore, leaves Plaintiff to its burden.
                   Case 19-00139        Doc 11    Filed 06/05/19     Page 3 of 5



        8.      Defendant Ms. Goetz admits the first part of the first sentence of Paragraph 8 of the

Adversary Complaint that both herself and Debtor removed Debtor’s name from a First Financial

Federal Credit Union Account because the account was her account and her account only.

Defendant Goetz denies any fraudulent concealment, as it was First Financial Federal Credit

Union’s policy to change the account number.

        9.      Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 9, as they pertain to Debtor only

and, therefore, leaves Plaintiff to its burden.

        10.     Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 10, as they pertain to Debtor only

and, therefore, leaves Plaintiff to its burden.

                                  Count I – Objection Discharge
                                  (Huhra Homes v. Travis Yates)

        11.     Defendant Ms. Goetz incorporates by reference her responses to paragraphs 1

through 10 of this Answer as if they were fully stated herein.

        12.     Defendant Ms. Goetz is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 12, as they pertain to Debtor only

and, therefore, leaves Plaintiff to its burden.

                                 Count II – Turnover of Property
                                 (Huhra Homes v. Kristin Goetz)

        13.     Defendant Ms. Goetz incorporates by reference her responses to paragraphs 1

through 12 of this Answer as if they were fully stated herein.

        14.     Defendant Ms. Goetz states that the allegations contained in Paragraph 14 of the

Adversary Complaint are legal conclusion to which no response is due.
                  Case 19-00139       Doc 11     Filed 06/05/19     Page 4 of 5



       15.      Defendant Ms. Goetz admits the allegations contained in Paragraph 15 of the

Adversary Complaint.

       16.      Defendant Ms. Goetz states that the allegations contained in Paragraph 16 of the

Adversary Complaint are legal conclusion to which no response is due.

       17.      Defendant Ms. Goetz states that the allegations contained in Paragraph 17 of the

Adversary Complaint are legal conclusion to which no response is due. To the extent this

Paragraph contains any factual allegations, they are denied.

                                  AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       1.       The Complaint fails to state a claim upon which relief can be granted as to

Defendant Ms. Goetz.

                             SECOND AFFIRMATIVE DEFENSE

       1.       Plaintiff seeks the turnover of assets from Defendant Ms. Goetz pursuant to 11

U.S.C. § 542.

       2.       Plaintiff is not a Trustee as defined by the U.S. Bankruptcy Code.

       3.       Thus, Plaintiff lacks standing to bring a claim under 11 U.S.C. § 542.

                              THIRD AFFIRMATIVE DEFENSE

       4.       Paragraphs 1-3 of Ms. Goetz’s Second Affirmative Defense are here by expressly

incorporated in her Third Affirmative Defense.

       5.       Because Plaintiff lacks standing, this Court lacks subject matter jurisdiction over

Plaintiff’s turnover claim against Ms. Goetz.
                  Case 19-00139        Doc 11       Filed 06/05/19      Page 5 of 5



                                                 Respectfully submitted,

                                                         /s/ Jan I. Berlage
                                                 Jan I. Berlage 23937
                                                 Gohn Hankey & Berlage LLP
                                                 201 N. Charles Street, Suite 2101
                                                 Baltimore, Maryland 21201
                                                 410-752-9300
                                                 410-752-2519 (fax)
                                                 jberlage@ghsllp.com

                                                 Attorney for Defendant Kristin Ann Goetz



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 5, 2019 a copy of Defendant Kristin Ann Goetz’s

Answer and Affirmative Defenses were served via electronically to:

                               Martin H. Schreiber II, Esquire
                               Law Office of Martin H. Schreiber II, LLC
                               3600 Clipper Mill Road, Suite 201
                               Baltimore, Maryland 21211

and via first class mail, postage pre-paid to:

                               Robert M. Stahl, IV, Esquire
                               Robert M Stahl, LLC
                               1142 York Road
                               Lutherville, Maryland 21093

                               Travis W. Yates, pro se
                               14705 Carroll Road
                               Phoenix, Maryland 21131


                                                         /s/ Jan I. Berlage
                                                 Jan I. Berlage 23937
